Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Status of Claims
Claim 13 has been cancelled; Claims 1, 5, 10, 14-15, and 20 have been amended; Claim 22 is added as a new claim; . Claims 9, 11-12, and 21 are withdrawn as non-elected claims, and Claims 1-8, 10, 14-20, and 22 remain for examination, wherein claim 1 is an independent claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 21 is cancelled since it is an independent claim and does not include all of the allowable subject matter, which has been withdrawn as no-elected claim without traverse (refer to the Applicant’s “Response to election/restriction” dated 10/18/2021) .

Claim rejoining
Claims 9 and 11-12 are rejoined. 
Claims 9 and 11-12 are previously withdrawn from consideration as a result of an election/restriction requirement dated 08/26/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claims 9 and 11-12 (different species) therefore the restriction/election as set forth in the Office action mailed on 08/26/2021, is hereby withdrawn and claims 9 and 11-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-12, 14-20, and 22 remain for examination, and claim 1 is an independent claim.

Status of the Previous Rejections
Previous rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 4/4/2022.
Previous rejection of claims 1-8, 10, and 13-19 under 35 U.S.C.103 as being unpatentable over Braun et al (US-PG-pub 2007/0023977 A1, listed n IDS filed on 1/25/2019, thereafter PG’977) in view of Usher et al (EP 0453068 A2, thereafter EP’068) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 4/4/2022.
Previous rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over PG’977 in view of EP’068, and further in view of Bruggman et al (US-PG-Pub 2017/0348911 A1, thereafter PG’911) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 4/4/2022.

Reason for Allowance
Claims 1-12, 14-20, and 22 are allowed.  
Regarding the instant independent claim 1, PG’977 teaches a construction cylinder arrangement for a machine to produce three-dimensional objects in layers by laser sintering or laser melting powdered material (Fig.2 and par.[0004] and [0006] of PG’977), comprising: a substantially cylinder-jacket-like base member (build chamber 42 is of cylindrical design; par.[0050] of PG’977) having a cylinder axis, and a piston (carrier 43 and lifting spindle 46) wherein the piston has at an upper side thereof a substrate (substrate plate 51) for growing the three-dimensional objects (molded body 52). EP’068 further specify that the seal is in annular shape and has reinforcement around the inside, this may be a knitted wire mesh or a metal cylinder  under specific pressure. However, the recorded reference(s) does not specify the claimed arrangements with the amended features for the fiber metal included object in the instant claim. Since claims 2-12, 14-20, and 22 depend on claim 1, therefore, these claims also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734